Citation Nr: 0608002	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  99-15 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1979 until July 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
mechanical low back pain has been productive of complaints of 
pain and tenderness; objectively, the evidence shows some 
muscle spasm, with normal alignment of the lumbar spine and 
demonstrated functional impairment comparable to no more than 
moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003) and Diagnostic Code 5237 (as in effect from September 
26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  It is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, for example, the notice for an increased 
rating.  

In the present case, VA satisfied its duty to notify by means 
of a November 2004  letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Specific to the veteran's increased rating claim, 
the June 1999 statement of the case provided the diagnostic 
criteria pertinent to the disability on appeal.  Moreover, a 
supplemental statement of the case issued in September 2005 
provided revised diagnostic criteria .  While such notice did 
not apprise the veteran of the law relating to effective 
dates, it is noted that, because the instant decision denies 
the claim of entitlement to an increased rating, no effective 
date will be assigned.  As such, there can be no possibility 
of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a September 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided before 
the undersigned at a May 2004 hearing, are affiliated with 
the claims folder.  

At the veteran's May 2004 hearing, it was indicated that 
there may be medical evidence that had not been affiliated 
with the claims folder.  Specifically, it was noted that the 
veteran had been seeing Dr. R. at the Spine Clinic in Grand 
Rapids, Michigan, since 1999.  (Transcript "T," at 2.)  The 
veteran further indicated that he had been treated by Dr. P., 
a private neurologist, between 1999 and 2001.  Dr. P. had 
since retired.  (T. at 3.)  The November 2004 notice letter 
discussed above specifically requested that the veteran 
complete VA Form 21-4142 in order to authorize release of 
records held by Dr. R. and Dr. P.  Despite such requests, no 
such forms have been submitted.  In this vein, the Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  In light of this, the Board finds that VA undertook 
reasonable efforts with respect to the outstanding evidence, 
and that, without the veteran's cooperation as to submission 
of release forms, nothing more can reasonably be 
accomplished. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

It is found that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  Indeed, an October 2002 VA opinion indicated 
that the veteran's symptomatology was due to mechanical low 
back pain and not due to disc bulge at L4-L5.  Similarly, 
while the September 2005 VA examination report indicates 
narrowing of the disc space at L5-S1, the examiner clearly 
states that such appeared to be a developmental condition 
unrelated to the service-connected mechanical low back pain.  
No other competent evidence of record indicates that disc 
disease is a component of the service-connected disability.  
This obviates the need for analysis under Diagnostic Code 
5293 as in effect prior to and as of September 23, 2002.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for mechanical low back pain 
pursuant to Diagnostic Code 5295.  
That Diagnostic Code, as in effect prior to September 26, 
2003, provides for a 
20 percent rating where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board had reviewed the evidence of record and finds that, 
during the period in question, the veteran's disability 
picture is appropriately reflected by the currently assigned 
20 percent rating under the old version of Diagnostic Code 
5295.  Indeed, while a January 1999 VA examination revealed 
some muscle spasm and tenderness of the lumbar area, the 
musculature of the back was moderately well developed.  There 
were no postural deformities of the spine and, in fact, an 
MRI showed a normal alignment of the lumbar spine.   
Regarding range of motion, the veteran could forward flex to 
75 degrees.  He had lateral flexion to 30 degrees left and 
right, which indicates full mobility per 38 C.F.R. § 4.71a, 
Plate V.  Subsequent VA examination in May 2002 indicated 
forward bending to 45 degrees, and backward extension to 30 
degrees with pain.  The veteran could pivot to either side to 
50 degrees without any pain.    

The objective evidence, as discussed above, does not 
demonstrate listing of the whole spine to the opposite side, 
or positive Goldthwaite's sign.  The evidence also fails to 
establish loss of lateral motion with osteo-arthritic 
changes.  The veteran does have limited forward flexion, but 
such is adequately accounted for in the presently assigned 20 
percent evaluation under Diagnostic Code 5295.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination as 
provided under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the veteran's consistent complaints of low 
back pain indicated throughout the VA outpatient treatment 
reports.  As noted in an April 1998 VA clinical record, the 
veteran used a TENs unit to help alleviate his 
symptomatology.  A May 1998 VA outpatient treatment report 
also indicated that the veteran was taking pain medications 
and soaking in a hot bathtub to control his low back pain.  
Moreover, upon VA examination in January 1999, the veteran 
indicated that cold weather and stress exacerbated his 
symptomatology.  That examination report indicated pain, 
stiffness and fatigability in the low back.  In a May 1999 
statement, the veteran complained of constant and extreme 
pain.  He indicated that he attended physical therapy every 
week, and had also been given epidural and cortisone 
injections, none of which improved his symptoms. A September 
1999 VA outpatient treatment record reflected continued 
muscular pains treated with a TENs unit, physical therapy and 
Tylenol # 3.  He also took Flexeril as a muscle relaxant.  
Upon VA examination in May 2002, the veteran stated that his 
pain was aggravated by prolonged standing and walking.  
Finally, an undated VA clinical record noted tenderness on 
palpation of the back.

Despite the pain complaints described above, the veteran's 
disability does not most nearly approximate the next-higher 
40 percent evaluation under Diagnostic Code 5295.  Indeed, 
the January 1999 VA examination noted that the veteran did 
not require use of a brace, cane or crutches for his service-
connected mechanical low back pain.  Moreover, while the 
veteran reported pain at the time of that examination, there 
did not appear to be any functional loss.  In fact, even 
during a flare-up, while his range of motion was reduced, he 
denied functional impairment preventing him from moving 
around the house, taking care of himself or working.  It was 
further indicated that the veteran was physically able to 
drive a car.

For the foregoing reasons, the next-higher 40 percent rating 
under the old version of Diagnostic Code 5295 is not 
warranted here.  

The Board has also considered whether any alternate 
Diagnostic Codes as in effect prior to September 26, 2003, 
serve as a basis for an increased rating.  In this regard, 
Diagnostic Code is 5292, for limitation of motion of the 
lumbar spine, is applicable.  That Code section provides a 20 
percent evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for application 
where there is severe limitation of lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, VA examination in January 1999 revealed 
forward flexion to 75 degrees, extension to 10 degrees, 
lateral flexion to 30 degrees right and left and rotation to 
30 degrees right and left.  While lumbar tenderness was 
noted, the examination report did not indicate pain, weakness 
or fatigability with motion.  It was noted that there did not 
appear to be functional loss associated with the veteran's 
back disability.  Subsequent VA examination in May 2002 
revealed no evidence of point tenderness, though range of 
motion was limited by pain.  The veteran could forward bend 
to 45 degrees with pain, which began at 30 degrees.  On 
backward extension, pain began at 20 degrees.  He could pivot 
laterally right and left from 0 to 50 degrees without pain.  

While acknowledging the findings of painful motion upon VA 
examination in May 2002, it is determined that such 
functional impairment has been contemplated in the veteran's 
currently assigned 20 percent rating.  The objective findings 
simply do not reflect severe limitation of motion, even with 
such functional impairment.  For this reason, a higher 
evaluation under Diagnostic Code 5292 is not appropriate.  

No other Diagnostic Codes are found to be relevant in 
evaluating the veteran's service-connected mechanical low 
back pain.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to ankylosis, Diagnostic Codes 5286 and 
5289 do not apply.  No other Code sections are for 
application.  

Based on the above, the rating schedule as in effect prior to 
September 26, 2003, cannot afford a rating in excess of 20 
percent for the veteran's service-connected mechanical low 
back pain.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Indeed, there is no showing that 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  To the contrary, upon VA examination in 
September 2005, the veteran had forward flexion to 45 
degrees.  There is also no showing of favorable ankylosis of 
the entire thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, while the September 2005 VA examination indicated 
pain at the end of flexion, there was no evidence of 
incoordination, weakness or fatigability.  Further, although 
the VA examiner "speculated" that the veteran was likely to 
experience approximately an additional 15 degrees loss of 
flexion on repetitive use, it was indicated that there was no 
functional impairment due to subjective complaints of pain 
and that the actual service-connected pathology was 
inconsistent with such subjective complaints.  

The Board further acknowledges the veteran's pain complaints 
raised at his May 2004 hearing before the undersigned are 
noted.  Specifically, the veteran stated that prolonged 
standing and sitting caused intense pain.  (T. at 4.)  The 
veteran described his pain as constant, and indicated that 
his ability to bend forward was limited.  (T. at 5.)  The 
veteran further indicated that his service-connected back 
disability caused him to miss two weeks of work at a time, 
during which he remained in bed.  (T. at 9.)  

However, the veteran's subjective complaints have been 
contemplated in the current rating assignment, as discussed 
above.  The overall evidence, as described above, does not 
reveal a disability picture most nearly approximating a 40 
percent evaluation even with consideration of whether there 
was additional functional impairment due to DeLuca factors.  

In conclusion, the evidence of record reveals a disability 
picture consistent with the 20 percent evaluation assigned 
throughout the rating period on appeal.  There is no basis 
for an increased rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


